DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For Specification paragraphs see Publication US 20210172664.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/2022 has been entered.
 
Response to Amendment
The amendment filed on March 10, 2022 has been entered. Claims 1-12 and 14-20 remain pending in the application. Applicant’s amendment to the Specification, Drawings, and Claims have overcome all objections and rejections in the December 13, 2021 Office Action except as mentioned below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over HEINZ JASTER (US 5134859, hereinafter JASTER) in view of NIELS LIENGAARD (US 20180231277, hereinafter LIENGAARD), SHIGEKAZU NOZAWA (US 4261180, hereinafter NOZAWA), PARKER HANNIFIN CORPORATION (PARKER HANNIFIN CORPORATION, ELECTRIC VALVES, BULLETIN 100-9, SPORLAN DIVISION (2007), hereinafter SPORLAN BULLETIN 100-9), and ENGEN (US 20210372678 with priority to October 21, 2018, hereinafter ENGEN).
Regarding claim 1, JASTER discloses:
An appliance, comprising:
a … compressor (44);
a first evaporator (50) operably coupled to the … compressor;
a second evaporator (42) operably coupled in series to the first evaporator;
a thermal exchange media that changes between a liquid state (Col. 4: 64-66) and a gaseous state (Col. 4: 64-66);
an … expansion valve (40) in fluid communication to the second evaporator and configured to regulate a flow of the thermal exchange media (FIG. 3) from the first evaporator to the second evaporator; and
a pressure regulator (54) operably coupled to the electronic expansion valve, wherein the pressure regulator is a flash chamber (54) configured to separate (Col. 3, lines 64-66; FIG. 3) the thermal exchange media in the gaseous state from the thermal exchange media in the liquid state.
Regarding claim 1, JASTER may not explicitly disclose: the compressor being a variable speed compressor, the expansion valve being an electronic expansion valve, the operation and control of electronic expansion valves, and a controller to operate the expansion valve.
Regarding claim 1, LIENGAARD teaches: a refrigeration device having
a variable speed compressor (¶ 12),
an electronic expansion valve (13 or 14), and
a controller (23) configured to regulate the electronic expansion valve ….
LIENGAARD (¶ 12) employs a variable speed compressor to change the compressor rotational speed allowing the compressor to operate the system without pressure interruptions. LIENGAARD (¶ 29) employs electronic expansion valves to adjust the refrigerant flow rate through the expansion valve to adjust pressure for temperature control. LIENGAARD (¶ 26) employs a controller (23) to adjust the compressor rotational speed and refrigerant flow rates though the electronic expansion valves.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine JASTER with the teachings of LIENGAARD to employ a variable speed compressor, electronic expansion valves, and a controller to mitigate pressure interruptions and temperature control while controlling the refrigerant flow rate.
Regarding claim 1, NOZAWA teaches: a refrigerator wherein the
expansion valve is operable … based on a percentage of the thermal exchange media … in the liquid state as the thermal exchange media enters the expansion valve.
NOZAWA (col. 6: 33-42) discloses that the rate of opening of the throttle (15) of the expansion valve is increased and the refrigerant circulation amount is increased proportionately to the liquid refrigerant amount. Thus, a cooling capacity, represented by product of the refrigerant circulation amount and the enthalpy difference, has an increasing tendency, and increases if the amount of liquid refrigerant is in a range of about 1 to about 25% by weight in the refrigerant gas on the basis of the refrigerant gas. NOZAWA (col. 6: 16-24) controls the percentage of thermal exchange media in a liquid state entering the expansion valve to control a wetted stated of the refrigerant circuit at a location downstream of the expansion valve, to reduce gas leakage and improve the effect of cooling the compressed gas.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine JASTER with the teachings of NOZAWA to control the percentage of thermal exchange media in a liquid state entering an expansion valve to reduce gas leakage and improve the effect of cooling.
Regarding claim 1, SPORLAN BULLETIN 100-9 teaches: the operation and control of electronic expansion valves
the electronic expansion valve being operable in a partially open state and is configured to selectively open and close based on a percentage of the thermal exchange media that is in the liquid state (page 1, col. 2, The high pressure vapor is then converted into a liquid phase in the condenser. The liquid, which remains at a high pressure, passes through the expansion device, experiences a pressure drop, and becomes a low pressure, two phase (liquid and vapor) mixture.) as the thermal exchange media enters the electronic expansion valve; and
wherein the controller is configured to selectively control the electronic expansion valve to regulate superheating of the thermal exchange media.
SPORLAN BULLETIN 100-9 (page 8, last paragraph to page 9, first paragraph) teaches that electronic expansion valves are essentially superheat control devices and the controllers for them must measure superheat. SPORLAN BULLETIN 100-9 (page 9, Algorithms) teaches that regardless of how the superheat is determined, the controller uses it in an algorithm to control the valve. Algorithms are based on “if-then” statements, for example: “if superheat rises then open the EEV.” Algorithms are usually created after testing is done to find the effect of various changes made to the system. Measurements are taken of liquid refrigerant flow, superheat, discharge air temperature, as they relate to valve position (steps). It is then possible to quantify changes in refrigerating effect in response to valve position. A “flow chart” for the algorithm is generated from this information. An example “flow chart” reads: If superheat is 15°F then open valve 150 steps; If superheat is 10°F then open valve 100 steps; If superheat is 5°F then open valve 0 steps; If superheat is 3°F then close valve 50 steps; If superheat is 0°F then close valve 3000 steps. This exemplary “flow chart” allows the EEV to control to 5°F superheat, any higher superheats open the valve, lower superheats close the valve and 0°F superheat shuts the valve fully. As experience with the system increases, the algorithm can be made more complex and useful. SPORLAN BULLETIN 100-9 (pages 9-10) teach other methods of EEV control including PROPORTIONAL, INTEGRAL, and INTEGRAL CONTROL.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine JASTER with the teachings of SPORLAN BULLETIN 100-9 to selectively control an electronic expansion valve to regulate superheating of the thermal exchange media.
JASTER as modified teaches wherein all of the liquid thermal exchange media recirculates sequentially, and in series through each of the variable speed compressor, the first evaporator, the pressure regulator, the electronic expansion valve and the second evaporator.
JASTER as modified lacks wherein all of the thermal exchange media recirculates sequentially, and in series through each of the variable speed compressor, the first evaporator, the pressure regulator, the electronic expansion valve and the second evaporator.
Regarding claim 1, ENGEN teaches wherein (FIG. 3) all of the thermal exchange media recirculates sequentially, and in series through each of the compressor (4), the first heat exchanger (5), the flash tank pressure regulator (2), the expansion valve (15, 20, 21, and 25; ¶ 22, gaseous refrigerant from the gas outlet of the receiver tank may be mixed with a liquid refrigerant from the liquid outlet of the receiver tank before entering the evaporator inlet during use; ¶ 81, where FIG. 3 conduit 20 has an expansion valve 25) and the second heat exchanger (3).
ENGEN (¶ 71) teaches that turbulence caused by combining the liquid and the gaseous refrigerant prior to entering the heat exchanger provides an optimal distribution of the refrigerant in the heat exchanger and an optimal utilization of the heat transfer area of the heat exchanger .
It would be obvious to one skilled in the art, before the effective filing date of the
Instant claims, to combine JASTER with the teachings of ENGEN to employ a mixed liquid and the gaseous refrigerant to provide an optimal distribution of the refrigerant and optimal utilization of the heat transfer area in the heat exchanger.

Regarding claim 2, JASTER as modified teaches all the limitations of claim 1. LIENGAARD additionally teaches:
wherein the electronic expansion valve selectively (¶¶ 28-29) expands a refrigerating fluid, and wherein the expanded refrigerating fluid is transferred to the second evaporator.
Adjusting the refrigerant fluid flow rate through the expansion valve selects the amount of expansion the refrigerant fluid experiences.

Regarding claim 3, JASTER as modified teaches all the limitations of claim 1. JASTER additionally teaches:
wherein the electronic expansion valve is positioned (FIG. 3) between and in series with the first evaporator (50) and the second evaporator (42).

Regarding claim 4, JASTER as modified teaches all the limitations of claim 1. JASTER as modified additionally teaches:
wherein the separated thermal exchange media in the liquid state (JASTER FIG. 3 bolstered by mixed flows of ENGEN FIG. 3) is in fluid communication with the electronic expansion valve (JASTER expansion valve as modified by LIENGAARD and SPORLAN).

Regarding claim 5, JASTER as modified teaches all the limitations of claim 1. LIENGAARD (¶ 29) additionally teaches:
wherein the electronic expansion valve defines a first mode and a second mode, wherein the first mode is a high flow state and the second mode is a low flow state.
The LIENGAARD (¶ 29) expansion valves are adjustable throughout the range of closed to wide-open flow, because their flow conductance is adjustable between completely closed and wide open.
ENGEN as modified additionally teaches:
wherein the electronic expansion valve (15, 20, 21, and 25; ¶ 81, where FIG. 3 conduit 20 has an expansion valve 25) cooperates with the flash chamber (2) and the thermal exchange media separated therein to regulate the percentage of thermal exchange media (¶ 22, gaseous refrigerant from the gas outlet of the receiver tank may be mixed with a liquid refrigerant from the liquid outlet of the receiver tank before entering the evaporator inlet during use) that is in the liquid state as the thermal exchange media enters the electronic expansion valve.
By adjusting the flow through the valves on conduits 15 and 20 the percentage of gas and liquid is regulated as the enter and exit the electronic expansion valves.

Regarding claim 6, JASTER as modified teaches all the limitations of claim 5. LIENGAARD (¶¶ 26 and 28) additionally teaches:
wherein the controller is configured to switch the electronic expansion valve between the first mode and the second mode.

Regarding claim 7, JASTER as modified teaches all the limitations of claim 1. JASTER (FIG. 3) additionally teaches:
wherein the first evaporator, the pressure regulator, the electronic expansion valve, and the second evaporator are operably coupled in series.


Regarding claim 8, JASTER discloses:
A refrigeration system for an appliance, comprising:
a compressor (44);
a first evaporator (50);
a second evaporator (42) operably coupled to the first evaporator;
a thermal exchange media that changes between a liquid state (Col. 4: 64-66) and a gaseous state (Col. 4: 64-66);
an expansion valve (40) configured to … regulate the thermal exchange media from the first evaporator into the second evaporator; and
a pressure regulator (54) operably coupled to the electronic expansion valve and the first evaporator,
wherein the pressure regulator is a flash chamber (54) configured to separate (Col. 3, lines 64-66; FIG. 3) the thermal exchange media in the gaseous state from the thermal exchange media in the liquid state,
wherein the flash chamber is operably coupled in series with the first evaporator and the electronic expansion valve.
Regarding claim 8, JASTER may not explicitly disclose: an electronic expansion valve and a controller configured to control the electronic expansion valve.
Regarding claim 8, LIENGAARD teaches: refrigeration device having
an electronic expansion valve (13 or 14) configured to selectively regulate the thermal exchange media and operable in at least a partially open state, wherein the electronic expansion valve regulates a pressure drop based on a percentage of the thermal exchange media in the liquid state entering the electronic expansion valve; and
a controller (23) configured to control the electronic expansion valve.
LIENGAARD (¶ 29) employs electronic expansion valves to adjust the refrigerant flow rate through the expansion valve to control temperature. LIENGAARD (¶ 26) employs a controller (23) to adjust the compressor rotational speed and refrigerant flow rates though the electronic expansion valves.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine JASTER with the teachings of LIENGAARD to employ an electronic expansion valve and a controller to control temperature and control the refrigerant flow rates.
Regarding claim 1, NOZAWA teaches: a refrigerator wherein the
expansion valve is operable … based on a percentage of the thermal exchange media in a liquid state entering the expansion valve
NOZAWA (col. 6: 33-42) discloses that the rate of opening of the throttle (15) of the expansion valve is increased and the refrigerant circulation amount is increased proportionately to the liquid refrigerant amount. Thus, a cooling capacity, represented by product of the refrigerant circulation amount and the enthalpy difference, has an increasing tendency, and increases if the amount of liquid refrigerant is in a range of about 1 to about 25% by weight in the refrigerant gas on the basis of the refrigerant gas. NOZAWA (col. 6: 16-24) controls the percentage of thermal exchange media in a liquid state entering the expansion valve to control a wetted stated of the refrigerant circuit at a location downstream of the expansion valve, to reduce gas leakage and improve the effect of cooling the compressed gas.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine JASTER with the teachings of NOZAWA to control the percentage of thermal exchange media in a liquid state entering an expansion valve to reduce gas leakage and improve the effect of cooling.
Regarding claim 8, SPORLAN BULLETIN 100-9 teaches: the operation and control of
an electronic expansion valve configured to selectively regulate a thermal exchange media and operable in at least a partially open state, wherein the electronic expansion valve regulates a pressure drop based on … the thermal exchange media … entering the electronic expansion valve.
SPORLAN BULLETIN 100-9 (page 8, last paragraph to page 9, first paragraph) teaches that electronic expansion valves are essentially superheat control devices and the controllers for them must measure superheat. SPORLAN BULLETIN 100-9 (page 9, Algorithms) teaches that regardless of how the superheat is determined, the controller uses it in an algorithm to control the valve. Algorithms are based on “if-then” statements, for example: “if superheat rises then open the EEV.” Algorithms are usually created after testing is done to find the effect of various changes made to the system. Measurements are taken of liquid refrigerant flow, superheat, discharge air temperature, as they relate to valve position (steps). It is then possible to quantify changes in refrigerating effect in response to valve position. A “flow chart” for the algorithm is generated from this information. An example “flow chart” reads: If superheat is 15°F then open valve 150 steps; If superheat is 10°F then open valve 100 steps; If superheat is 5°F then open valve 0 steps; If superheat is 3°F then close valve 50 steps; If superheat is 0°F then close valve 3000 steps. This exemplary “flow chart” allows the EEV to control to 5°F superheat, any higher superheats open the valve, lower superheats close the valve and 0°F superheat shuts the valve fully. As experience with the system increases, the algorithm can be made more complex and useful. SPORLAN BULLETIN 100-9 (pages 9-10) teach other methods of EEV control including PROPORTIONAL, INTEGRAL, and INTEGRAL CONTROL.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine JASTER with the teachings of SPORLAN BULLETIN 100-9 to selectively control an electronic expansion valve to regulate superheating of the thermal exchange media.
JASTER as modified teaches wherein all of the liquid thermal exchange media recirculates sequentially, and in series through each of the variable speed compressor, the first evaporator, the pressure regulator, the electronic expansion valve and the second evaporator.
JASTER as modified lacks wherein all of the thermal exchange media recirculates sequentially, and in series through each of the variable speed compressor, the first evaporator, the pressure regulator, the electronic expansion valve and the second evaporator.
Regarding claim 1, ENGEN teaches wherein (FIG. 3) all of the thermal exchange media recirculates sequentially, and in series through each of the compressor (4), the first heat exchanger (5), the flash tank pressure regulator (2), the expansion valve (15, 20, 21, and 25; ¶ 22, gaseous refrigerant from the gas outlet of the receiver tank may be mixed with a liquid refrigerant from the liquid outlet of the receiver tank before entering the evaporator inlet during use; ¶ 81, where FIG. 3 conduit 20 has an expansion valve 25) and the second heat exchanger (3).
ENGEN (¶ 71) teaches that turbulence caused by combining the liquid and the gaseous refrigerant prior to entering the heat exchanger provides an optimal distribution of the refrigerant in the heat exchanger and an optimal utilization of the heat transfer area of the heat exchanger .
It would be obvious to one skilled in the art, before the effective filing date of the
Instant claims, to combine JASTER with the teachings of ENGEN to employ a mixed liquid and the gaseous refrigerant to provide an optimal distribution of the refrigerant and optimal utilization of the heat transfer area in the heat exchanger.

Regarding claim 9, JASTER as modified teaches all the limitations of claim 8. Regarding claim 9, LIENGAARD additionally teaches:
wherein the compressor is a variable speed compressor (¶ 29).
LIENGAARD (¶ 12) employs a variable speed compressor to change the compressor rotational speed allowing the compressor to operate the system without pressure interruptions.

Regarding claim 10, JASTER as modified teaches all the limitations of claim 8. LIENGAARD additionally teaches:
wherein the refrigeration system further includes a sensor (24) communicatively coupled to the controller, wherein the controller is configured to open or close the electronic expansion valve in response to a signal (¶ 26) received from the sensor.

Regarding claim 14, JASTER as modified teaches all the limitations of claim 8. LIENGAARD additionally teaches:
wherein the electronic expansion valve is fluidly coupled to first and second evaporators (5, 6) to regulate a flow (FIG. 1) of the thermal exchange media to the second evaporator in response to the controller (23).


Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over JASTER in view of LIENGAARD, NOZAWA, SPORLAN, and ENGEN in view of HIROMI OHTA (US 20080314071, hereinafter OHTA).
Regarding claim 11, JASTER as modified teaches all the limitations of claim 10.
Regarding claim 11, JASTER may not explicitly teach: wherein the sensor is a temperature sensor coupled to a tube positioned between the first and second evaporators.
Regarding claim 11, OHTA (FIG. 3) teaches: a refrigeration cycle having a sensor
wherein the sensor is a temperature sensor (18) coupled to a tube (13) positioned between the first and second evaporators (6 and 9).
OHTA (¶66-67) couples a temperature sensor (18) to the refrigerant path (13) to measure refrigerant fluid flow temperature. OHTA employs the temperature sensor data to control the opening degree of electronic expansion valve (19) and thus the refrigerant flow rate through the refrigerant path.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to modify the combination of JASTER and LIENGAARD with the teachings of OHTA to employ data from a temperature sensor data to determine the temperature of a refrigerant fluid flow to control the opening degree of electronic expansion valve and thus the refrigerant flow rate through the refrigerant path.

Regarding claim 12, JASTER as modified teaches all the limitations of claim 11. LIENGAARD additionally teaches:
wherein the electronic expansion valve includes a plurality of rates (¶¶ 26, 28, and 29), wherein the controller is configured to adjust the electronic expansion valve to a corresponding rate of the plurality of rates in response to the signal from the sensor.


Claims 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JASTER in view of LIENGAARD, SPORLAN, and ENGEN.
Regarding claim 15, JASTER discloses:
A refrigeration system, comprising:
a … compressor (44);
a first evaporator (50);
a second evaporator (42) operably coupled in series with the first evaporator;
a first valve (48) coupled to the … compressor and the first evaporator;
a second valve (40) fluidly coupled to the second evaporator; and
a pressure regulator (54) coupled to the second valve,
a thermal media that changes between a gaseous state (Col. 4: 64-66) and a liquid state (Col. 4: 64-66) …;
wherein the pressure regulator is a flash chamber (54) configured to separate (Col. 3, lines 64-66; FIG. 3) the thermal exchange media in the gaseous state from the thermal exchange media in the liquid state.
Regarding claim 15, JASTER may not explicitly disclose: the compressor being a variable speed compressor.
Regarding claim 15, LIENGAARD teaches: a refrigeration device having
a variable speed compressor (¶ 12);
…; and
a controller communicatively coupled to the second valve and configured to selectively open the second valve based on a … liquid thermal exchange media entering the second valve.
LIENGAARD (¶ 12) employs a variable speed compressor to change the compressor rotational speed allowing the compressor to operate the system without pressure interruptions. LIENGAARD (¶ 29) employs electronic expansion valves to adjust the refrigerant flow rate through the expansion valve to adjust pressure for temperature control. LIENGAARD (¶ 26) employs a controller (23) to adjust the compressor rotational speed and refrigerant flow rates though the electronic expansion valves.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine JASTER with the teachings of LIENGAARD to employ a variable speed compressor, electronic expansion valves, and a controller to mitigate pressure interruptions and temperature control while controlling the refrigerant flow rate.
Regarding claim 15, SPORLAN BULLETIN 100-9 teaches: the operation and control of
a valve operable in a partially open state …
SPORLAN BULLETIN 100-9 (page 8, last paragraph to page 9, first paragraph) teaches that electronic expansion valves are essentially superheat control devices and the controllers for them must measure superheat. SPORLAN BULLETIN 100-9 (page 9, Algorithms) teaches that regardless of how the superheat is determined, the controller uses it in an algorithm to control the valve. Algorithms are based on “if-then” statements, for example: “if superheat rises then open the EEV.” Algorithms are usually created after testing is done to find the effect of various changes made to the system. Measurements are taken of liquid refrigerant flow, superheat, discharge air temperature, as they relate to valve position (steps). It is then possible to quantify changes in refrigerating effect in response to valve position. A “flow chart” for the algorithm is generated from this information. An example “flow chart” reads: If superheat is 15°F then open valve 150 steps; If superheat is 10°F then open valve 100 steps; If superheat is 5°F then open valve 0 steps; If superheat is 3°F then close valve 50 steps; If superheat is 0°F then close valve 3000 steps. This exemplary “flow chart” allows the EEV to control to 5°F superheat, any higher superheats open the valve, lower superheats close the valve and 0°F superheat shuts the valve fully. As experience with the system increases, the algorithm can be made more complex and useful. SPORLAN BULLETIN 100-9 (pages 9-10) teach other methods of EEV control including PROPORTIONAL, INTEGRAL, and INTEGRAL CONTROL.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine JASTER with the teachings of SPORLAN BULLETIN 100-9 to selectively control an electronic expansion valve to regulate superheating of the thermal exchange media.
JASTER as modified teaches wherein all of the liquid thermal exchange media recirculates sequentially, and in series through each of the variable speed compressor, the first evaporator, the pressure regulator, the electronic expansion valve and the second evaporator.
JASTER as modified lacks wherein all of the thermal exchange media recirculates sequentially, and in series through each of the variable speed compressor, the first evaporator, the pressure regulator, the electronic expansion valve and the second evaporator.
Regarding claim 15, ENGEN teaches wherein (FIG. 3) all of the thermal exchange media recirculates sequentially, and in series through each of the compressor (4), the first heat exchanger (5), the flash tank pressure regulator (2), the expansion valve (15, 20, 21, and 25; ¶ 22, gaseous refrigerant from the gas outlet of the receiver tank may be mixed with a liquid refrigerant from the liquid outlet of the receiver tank before entering the evaporator inlet during use; ¶ 81, where FIG. 3 conduit 20 has an expansion valve 25) and the second heat exchanger (3).
ENGEN (¶ 71) teaches that turbulence caused by combining the liquid and the gaseous refrigerant prior to entering the heat exchanger provides an optimal distribution of the refrigerant in the heat exchanger and an optimal utilization of the heat transfer area of the heat exchanger .
It would be obvious to one skilled in the art, before the effective filing date of the
Instant claims, to combine JASTER with the teachings of ENGEN to employ a mixed liquid and the gaseous refrigerant to provide an optimal distribution of the refrigerant and optimal utilization of the heat transfer area in the heat exchanger.

Regarding claim 16, JASTER as modified teaches all the limitations of claim 15. Regarding claim 16, LIENGAARD additionally teaches:
wherein the second valve is an electronic expansion valve (13 or 14) communicatively coupled to a controller (23).
LIENGAARD (¶ 29) employs electronic expansion valves to adjust the refrigerant flow rate through the expansion valve to adjust pressure for temperature control. LIENGAARD (¶ 26) employs a controller (23) to adjust the compressor rotational speed and refrigerant flow rates though the electronic expansion valves.

Regarding claim 17, JASTER as modified teaches all the limitations of claim 16. LIENGAARD additionally teaches:
wherein the refrigeration system further includes a sensor (24) communicatively coupled to the controller, wherein the controller receives a signal (¶ 26) from the sensor and adjusts the electronic expansion valve in response to the signal.

Regarding claim 18, JASTER as modified teaches all the limitations of claim 17. LIENGAARD additionally teaches:
wherein the variable speed compressor (¶ 12) is in communication with the controller and is configured to regulate a flow rate (¶ 26) of a thermal exchange media in response to the signal received by the controller.

Regarding claim 19, JASTER as modified teaches all the limitations of claim 15. JASTER (FIG. 3) additionally teaches:
wherein the pressure regulator and the second valve are operably coupled to and positioned in series between the first valve and the second evaporator.

Regarding claim 20, JASTER as modified teaches all the limitations of claim 15. LIENGAARD (¶¶ 26 and 29) additionally teaches:
wherein the second valve includes a first mode and a second mode, wherein the first mode is a high flow state and the second mode is a low flow state.
The LIENGAARD (¶ 29) expansion valves are adjustable throughout the range of closed to wide-open flow.



Response to Arguments
Applicant’s arguments, filed March 10, 2022, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of ENGEN.
Regarding page 8, ¶ 2, Applicant Argues that JASTER as modified by LIENGAARD, NOZAWA, and SPORLAN does not teach all of the thermal media flowing in series and sequentially through all the claimed components. In response, ENGEN teaches all of the thermal media flowing in series and sequentially through all the claimed components.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEJEIR BROOKS whose telephone number is (313)446-6569. The examiner can normally be reached on 8am-4pm EST, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEN TRAN can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.D.B./Examiner, Art Unit 3763



/PAUL ALVARE/Primary Examiner, Art Unit 3763